                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


DONIEL CARTER,

                    Plaintiff,

      v.                                             Case No. 18-cv-727-pp

ERIKA WATSON

                    Defendant.


                                 SCHEUDLING ORDER


      The court has reviewed the joint Rule 26(f) plan, dkt. no. 11, and finds

the parties’ proposed discovery plan acceptable. The court will adopt the

parties’ proposed schedule in this order.

      The court advises the parties that, in addition to filing a routine motion

under Civil Local Rule 7(a)-(c), or filing an expedited, non-dispositive motion

under Civil Local Rule 7(h), the parties may raise discovery disputes that do

not require briefing by contacting chambers—with all parties on the line—and

asking to resolve the dispute via telephone. If the court is available when the

parties call, it will attempt to resolve the dispute (on the record) at that time. If

the court is not available, staff will schedule a date and time for a hearing.

      The court strongly encourages parties to begin considering settlement

early in the case. There are six magistrate judges in the Eastern District—three

active and three recalled—all of whom are experienced mediators. If the parties

decide at any point that they would like to utilize a magistrate judge to

                                          1

           Case 2:18-cv-00727-BHL Filed 11/16/18 Page 1 of 3 Document 18
facilitate mediation, the may request the appointment of a mediator by either

calling chambers—with all parties on the line, or by filing a joint motion or

stipulation. The court will refer the case to a magistrate judge as soon as

possible after receiving such a request.

      The court urges parties who need a protective order to use the boilerplate

order at the end of the Eastern District’s local rules,

www.wied.uscourts.gov/local-rules-and-orders-0, at page 53. The court will not

sign protective orders that contain provisions that purport to bind the court to

place documents under seal. Seventh Circuit law requires the parties to file a

separate motion to seal, and to state cause; it is not sufficient for the parties to

state as cause that they have agreed that a document should be sealed

because of an agreed protective order.

      The court encourages parties to visit the court’s home page on the

Eastern District web site—www.wied.uscourts.gov/judge/pamela-pepper—for

practice tips.

      In accordance with the parties’ Rule 26(f) plan, the court ORDERS the

following:

      The parties shall exchange their Rule 26(a)(1) disclosures by the end of

the day on November 7, 2018.

      The plaintiff shall be amend his pleadings or join any additional parties

no later than the end of the day on May 1, 2019.

      The defendant shall amend her pleadings or join any additional parties

no later than the end of the day on July 1, 2019.

                                           2

        Case 2:18-cv-00727-BHL Filed 11/16/18 Page 2 of 3 Document 18
      The plaintiff shall disclose the identities of expert witnesses along with

reports and supporting documentation, no later than the end of the day on

May 1, 2019

      The defendant shall disclose the identities of expert witnesses, along with

reports and supporting documentation, no later than the end of the day on

August 1, 2019.

      The plaintiff shall disclose the identifies of rebuttal witnesses, along with

reports and supporting documentation, no later than the end of the day on

October 15, 2019.

      The parties shall compete discovery no later than the end of the day on

November 15, 2019.

      A party wishing to file dispositive motions must do so by the end of the

day on November 15, 2019. The response and reply deadlines mandated by

Civil Local Rule 56 shall apply.

      Once the court resolves any dispositive motions, it will contact the

parties to schedule final pretrial conference and trial dates.

      The court ORDERS that when any party files a proposed findings of fact,

the party shall e-mail a Word version of those proposed findings to

PepperPO@wied.uscourts.gov.

      Dated in Milwaukee, Wisconsin this 16th day of November, 2018.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge
                                         3

        Case 2:18-cv-00727-BHL Filed 11/16/18 Page 3 of 3 Document 18
